           Case 3:19-cv-00071-MA        Document 1       Filed 01/16/19     Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
JULIA E. JARRETT
Julia.Jarrett@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone:     503-727-1000
Attorneys for the United States of America


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                    Case No. 3:19-cv-00071-MA

           v.                                          COMPLAINT IN REM
                                                       FOR FORFEITURE
 DEFENDANT REAL PROPERTY
 LOCATED AT 16470 NW MEADOW
 LAKE ROAD, CARLTON, YAMHILL
 COUNTY, WITHIN THE STATE AND
 DISTRICT OF OREGON, WITH
 BUILDINGS, APPURTENANCES AND
 IMPROVEMENTS, in rem,

         Defendant.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Julia E. Jarrett, Assistant United States Attorney, for its Complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 18

U.S.C. §§ 981(b), 2253(a)(3), and 2254; 28 U.S.C. §§ 1345, 1355, 1356, and 1395.


Complaint in rem for Forfeiture                                                             Page 1
          Case 3:19-cv-00071-MA          Document 1       Filed 01/16/19      Page 2 of 4




                                                 II.

       Defendant, in rem, is real property located at 16470 NW Meadow Lake Road, Carlton,

Oregon, and more particularly described as:

       Real property in the County of Yamhill, State of Oregon, described as follows:

       Part of Sections 15 and 22, Township 3 South, Range 5 West of the Willamette Meridian
       in Yamhill County, Oregon, described as follows:

       Beginning at a brass cap at the corner of Sections 14, 15, 22 and 23 of Township 3 South,
       Range 5 West; thence South along the East line of Section 22 a distance of 861.34 feet to
       the centerline of Meadowlake Road; thence Northwesterly along the centerline of
       Meadowlake Road to a point that is due West of a point on the East line of Section 15 that
       is 474.76 feet North of the corner of said Sections 14, 15, 22 and 23; then East, 870 feet to
       a point; thence Northeasterly to a point on the East line of Section 15 that is North a distance
       of 999.24 feet from the corner of Sections 14, 15, 22 and 23; then South along the East line
       of Section 15 to the PLACE OF BEGINNING.

Subject to:
       Covenants, conditions, restrictions and/or easements, if any, affecting title, which may
       appear in the public record, including those shown on any recorded plat or survey.


Defendant, in rem, real property located at 16470 NW Meadow Lake Road, Carlton, Oregon

(hereinafter, “DEFENDANT REAL PROPERTY”) is in the District of Oregon, and is now and

during the pendency of this action will be within the jurisdiction of this Court.

                                                 III.

       DEFENDANT REAL PROPERTY is property used or intended to be used to commit or

to promote violations, by Robert Arnold Koester, of 18 U.S.C. § 2251(a), which prohibits the

sexual exploitation of a minor (commonly referred to as the production of child pornography).

DEFENDANT REAL PROPERTY is therefore subject to forfeiture pursuant to 18 U.S.C.

§§ 2253(a)(3) and 2254, and subject to seizure pursuant to 18 U.S.C. §§ 981(b) and 2254, as more

particularly set forth in the Declaration of Special Agent Jerry Gorman, Federal Bureau of

Complaint in rem for Forfeiture                                                                Page 2
          Case 3:19-cv-00071-MA         Document 1      Filed 01/16/19     Page 3 of 4




Investigation, marked as Exhibit A, attached and fully incorporated herein by this reference.

       WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of DEFENDANT REAL PROPERTY, in rem; that due notice be given to all

interested persons to appear and show cause why forfeiture of this DEFENDANT REAL

PROPERTY, in rem, should not be decreed; that due proceedings be had thereon; that this

DEFENDANT REAL PROPERTY be forfeited to the United States; that the Plaintiff United

States of America be awarded its costs and disbursements incurred in this action.

       DATED: January 16, 2019.

                                             Respectfully submitted,

                                             BILLY J. WILLIAMS
                                             United States Attorney


                                             s/ Julia E. Jarrett
                                             JULIA E. JARRETT
                                             Assistant United States Attorney




Complaint in rem for Forfeiture                                                            Page 3
          Case 3:19-cv-00071-MA         Document 1      Filed 01/16/19     Page 4 of 4




                                       VERIFICATION


       I, Jerry Gorman, declare, under penalty of perjury, pursuant to the provisions of 28

U.S.C. Section 1746, that I am a Special Agent with the Federal Bureau of Investigation and that

the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/ Jerry Gorman
                                     JERRY GORMAN
                                     Special Agent
                                     Federal Bureau of Investigation




Complaint in rem for Forfeiture                                                               Page 4
                                 Case 3:19-cv-00071-MA                                   Document 1-1                   Filed 01/16/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      REAL PROPERTY AT 16470 NW Meadow Lake Road,
                                                                                                               Carlton, Oregon, in rem
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Yamhill
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Julia E. Jarrett - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      18:2251(a) / 18:981(b), 2253(a)(3) and 2254
VI. CAUSE OF ACTION Brief description of cause:
                      property used in the production of child pornography
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                                                                                  CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                                                                                            JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                              DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 1/16/2018                                                               s/Julia E. Jarrett
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
